Title: Enclosure: Philip Freneau’s Poem on Thomas Jefferson’s Retirement, February 1809
From: Freneau, Philip
To: Jefferson, Thomas


            
            
            
            
            
            
            LINES
            Addressed to Mr. Jefferson,
            On his approaching Retirement from the Presidency of the United States.
            
            Trenton, N.J. February, 1809.
            from the true american.
            
            Præsenti tibi maturos largimur honores—Hor.
            
            To you, great Sir, our heart-felt praise we give,
            And your ripe honours yield you—while you live.
            
            AT length the year, which marks his course, expires,
            And Jefferson from public life retires;
            That year, the close of years, which own his claim,
            And give him all his honours, all his fame.
            Far in the heaven of fame I see him fly,
            Safe in the realms of immortality:
            On equal worth his honoured mantle falls,
            Him, whom Columbia her true patriot calls;
            Him, whom we saw her codes of freedom plan,
            To none inferior in the ranks of man.
            When to the helm of state your country called
            No danger awed you and no fear appalled;
            Each bosom, faithful to its country’s claim,
            
            Hailed Jefferson, that long applauded name:
            All, then, was dark, and wrongs on wrongs accrued,
            Our treasures wasted, and our strength subdued;
            What seven long years of war and blood had gained,
            Was lost, abandoned, squandered, or restrained;
            Britannia’s tools had schemed their easier way,
            To conquer, ruin, pillage, or betray;
            Domestic traitors, with exotic, joined,
            To shackle this last refuge of mankind;
            Wars were provoked, and France was made our foe,
            That George’s race might govern all below,
            O’er this wide world, unchecked, unbounded, reign,
            Seize every clime, and subjugate the main.
            All this was seen—and rising in your might,
            By genius aided, you reclaimed our Right,
            That Right, which conquest, arms, and valour gave
            To this young nation—not to live a slave.
            And what but toil has your long service seen?
            Dark tempests gathering o’er a sky serene—
            For wearied years no mines of wealth can pay,
            No fame, nor all the plaudits of that day,
            Which now returns you to your rural shade,
            The sage’s heaven, for contemplation made,
            Who, like the roman, in their country’s cause
            Exert their valour, or enforce its laws,
            And late retiring, every wrong redressed,
            Give their last days to solitude and rest.
            This great reward a generous nation yields—
            Regret attends you to your native fields;
            Their grateful thanks for every service done,
            And hope, your thorny race of care is run.
            From your sage counsels what effects arise!
            The vengeful Briton from our waters flies;
            His thundering ships no more our coasts assail,
            But seize the advantage of the western gale.
            Though bold and bloody, warlike, proud, and fierce,
            They shun your vengeance for a murdered Pearce,
            And starved, dejected, on some meagre shore,
            Sigh for the country they shall rule no more.
            Long in the councils of your native land,
            We saw you cool, unchanged, intrepid, stand;
            When the firm Congress, still too firm to yield,
            Stay’d masters of the long contested field,
            Your wisdom aided, what their councils framed—
            By you the murdering savages are tamed—
            That Independence we had sworn to gain,
            By you asserted (nor declared in vain)
            We seized, triumphant, from a tyrant’s throne,
            And Britain tottered when the work was done. 
            
            You, when an angry faction vexed the age,
            Rose to your place at once, and checked their rage;
            The envenomed shafts of malice you defied,
            And turned all projects of revolt aside:—
            We saw you libelled by the worst of men,
            While hell’s red lamp hung quivering o’er his pen,
            And fiends congenial, every effort try
            To blast that merit which shall never die—
            These had their hour, and traitors winged their flight,
            To aid the screechings of distracted night.
            Vain were their hopes—the poisoned darts of hell,
            Glanced from your flinty shield, and harmless fell.
            All this you bore—beyond it all you rose,
            Nor asked despotic laws to crush your foes.—
            Mild was your language, temperate though severe;
            And not less potent than Ithuriel’s spear
            To touch the infernals in their loathsome guise,
            Confound their slanders and detect their lies.
            All this you braved—and now, what task remains,
            But silent walks on solitary plains:
            To bid the vast luxuriant harvest grow,
            The slave be happy and secured from woe—
            To illume the statesmen of the times to come
            With the bold spirit of primeval Rome,
            To taste the joys your long tried service brings,
            And look, with pity, on the cares of kings:—
            Whether, with Newton, you the heavens explore,
            And trace through Nature the creating power,
            Or, if with morals you reform the age,
            (Alike in all the patriot and the sage)
            May peace, and soft repose attend you, still, 
            In the lone vale or on the cloud-capp’d hill,
            While smiling plenty decks the abundant plain,
            And hails astrea to the world again.
          